PRESS RELEASE FOR RELEASE APRIL 29, 2:00 P.M. For More Information Contact Joseph J. Bouffard (410) 248-9130 BCSB Bancorp, Inc. Baltimore County Savings Bank, FSB BCSB BANCORP, INC. REPORTS RESULTS FOR THE QUARTER ENDED MARCH 31, 2011 BCSB Bancorp, Inc. (the “Company”) (NASDAQ: BCSB), the holding company for Baltimore County Savings Bank, FSB, (the “Bank”) reported net income of $188,000 for the three month period ended March 31, 2011, which represents the second quarter of its 2011 fiscal year, as compared to a net loss of $639,000 for the three months ended March 31, 2010. When consideration is given to dividends and discount accretion on preferred shares issued under the U.S. Treasury’s TARP Capital Purchase Program, the Company reported a net loss available to common stockholders of $229,000 or ($0.08) per basic and diluted common share for the three months ended March 31, 2011, compared to a net loss available to common stockholders of $795,000 or ($0.27) per basic and diluted common share for the three months ended March 31, 2010. The Company repaid TARP on January 26, 2011 and was required to accelerate accretion of the remaining discount on the preferred stock, thereby reducing net income available to common shareholders by approximately $310,000 during the three months ended March 31, 2011. Net income for the six months ended March 31, 2011 was $233,000, as compared to net income of $31,000 for the six months ended March 31, 2010. When consideration is given to dividends and discount accretion on preferred shares issued under the U.S. Treasury’s TARP Capital Purchase Program, the net loss available to common stockholders was $340,000 or $(0.11) per basic and diluted common share for the six months ended March 31, 2011, compared to a net loss available to common stockholders of $282,000 or $(0.09) per basic and diluted common share for the six months ended March 31, 2010. During the three and six months ended March 31, 2011, earnings were favorably impacted by significantly lower loan loss provisions and, to a lesser extent, moderate increases in non-interest income as compared to the same periods in the preceding fiscal year. Also, during the three and six months ended March 31, 2010, the Company recognized $100,000 in credit losses for certain private label collateralized mortgage obligation securities deemed by management to be “Other Than Temporarily Impaired”.Earnings during the three and six months ended March 31, 2011 were negatively impacted by higher non-interest expenses and lower net interest income as compared to the same periods in the preceding fiscal year. President and Chief Executive Officer Joseph J. Bouffard commented “Although the current economic environment remains difficult, we have made strides in achieving certain important objectives. In January of this year, we were able to repay TARP without raising additional capital, which would have been dilutive to our shareholders. The repayment also will save our Company $540,000 in annual preferred dividends. Measured deployment of available liquidity has helped to increase interest rate spread compared with our prior quarter ended December 31, 2010. Nonperforming assets remain manageable overall, decreasing as a percentage of assets compared with the prior quarter. We continue to aggressively pursue alternatives regarding asset quality and foreclosed property on our balance sheet.” This press release contains statements that are forward-looking, as that term is defined by the Private Securities Litigation Reform Act of 1995 or the Securities and Exchange Commission in its rules, regulations and releases. The Company intends that such forward-looking statements be subject to the safe harbors created thereby.All forward-looking statements are based on current expectations regarding important risk factors, including but not limited to real estate values, market conditions, the impact of interest rates on financing, local and national economic factors and the matters described in “Item 1A. Risk Factors” in the Company’s Annual Report on Form 10-K for the year ended September 30, 2010.Accordingly, actual results may differ from those expressed in the forward-looking statements, and the making of such statements should not be regarded as a representation by the Company or any other person that results expressed herein will be achieved. BCSB Bancorp, Inc. Consolidated Statements of Financial Condition (Unaudited) March 31, September 30, (Dollars in thousands) ASSETS Cash equivalents and time deposits $ $ Investment Securities, available for sale Loans Receivable, net Mortgage-backed Securities, available for sale Foreclosed Real Estate Premises and Equipment, net Bank Owned Life Insurance Other Assets Total Assets $ $ LIABILITIES Deposits $ $ Junior Subordinated Debentures Other Liabilities Total Liabilities Total Stockholders’ Equity Total Liabilities & Stockholders’ Equity $ $ Consolidated Statements of Operations (Unaudited) Three Months ended March 31, Six Months Ended March 31, (Dollars in thousands except per share data) (Dollars in thousands except per share data Interest Income $ Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income After Provision for Loan Losses Total Non-Interest Income Total Non-Interest Expenses Income (loss) Before Tax Expense (Benefit) (1,130 ) ) Income Tax Expense (Benefit) 46 (491 ) (11 ) ) Net Income (Loss) (639 ) 31 Preferred Stock dividends and discount accretion (417 ) (156 ) (573 ) ) Net Loss available to common shareholders $ ) $ ) $ ) $ ) Basic Loss Per Common Share $ ) $ ) $ ) $ ) Diluted Loss Per Common Share $ ) $ ) $ ) $ ) Summary of Financial Highlights (Unaudited) Three Months ended March 31, Six Months Ended March 31, Return on Average Assets (Annualized) % % ) % % Return on Average Equity (Annualized) % % ) % % Interest Rate Spread % Net Interest Margin % Efficiency Ratio % Ratio of Average Interest Earnings Assets/Interest Bearing Liabilities % Allowance for Loan Losses (Unaudited) Three Months ended March 31, Six Months Ended March 31, (Dollars in thousands) (Dollars in thousands) Allowance at Beginning of Period $ Provision for Loan Loss Recoveries 25 20 46 62 Charge-Offs )
